Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murphy et al. (US 7,296,358), hereinafter (“Murphy”), provided by applicant.  Murphy (Fig 9b) discloses a direct, see-through optical system having a main optical axis extending from an ocular end to an objective end of the optical system, the main optical axis of the optical system structured to be fixedly aligned with a long axis of a shooting device, the see- through optical system comprising: an aiming reticle visible (c. 7, l. 9+) to a user when viewing along the main optical axis; an electronic inclinometer structured to determine a cant of the shooting device relative to a vertical transverse axis of the main optical axis of the optical system; and an electronic indicator on the aiming reticle (c. 7, l. 9+) and structured to provide an indicator signal to a user related to the relative amount of cant, the indicator flashing at a different rates for different relative amounts of cant (c. 4, l. 45+).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-8, 11-13, 15, 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parks (US 5,005,308), provided by applicant, in view of Williamson, IV et al. (US 6,978,569), hereinafter (“Williamson”).  
Re claims 1-3, 6-8, 11-13, 15, 16, 18, and 19,  Parks (Fig 6A) discloses a direct, see-through optical system having a main optical axis extending from an ocular end to an objective end of the optical system, the main optical axis of the optical system structured to be fixedly aligned with a long axis of a shooting device, the see- through optical system comprising: an aiming reticle (53) visible to a user when viewing along the main optical axis; an electronic inclinometer structured to determine a cant of the shooting device relative to a vertical transverse axis of the main optical axis of the optical system; and an electronic indicator (103) on the aiming reticle (Fig 6A) and structured to provide an indicator signal to a user related to the relative amount of cant.  
Parks does not show that the indicator flashes at a different rates for different relative amounts of cant.  Williamson teaches a tilt indicator for an optical scope having an electronic indicator/switch mechanism wherein the indicator flashes at a different rates for different relative amounts of cant (c. 12, l. 20-35) to provide the user with a .

Claims 1, 6, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over York (US 8,091,268) in view of Williamson.  York (Fig 1) discloses a direct, see-through optical system having a main optical axis extending from an ocular end to an objective end of the optical system, the main optical axis of the optical system structured to be fixedly aligned with a long axis of a shooting device, the see- through optical system comprising: an aiming reticle (18) visible to a user when viewing along the main optical axis; an electronic inclinometer (c. 3, l. 60-63) structured to determine a cant of the shooting device relative to a vertical transverse axis of the main optical axis of the optical system; and an electronic indicator on the aiming reticle (c. 3, l. 45-47) and structured to provide an indicator signal to a user related to the relative amount of cant. 
York does not show the indicator flashing at a different rates for different relative amounts of cant.  Williamson teaches a tilt indicator for an optical scope having an electronic indicator/switch mechanism wherein the indicator flashes at a different rates .

Allowable Subject Matter
Claims 4, 5, 9, 10, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641